Quinn, Chief Judge
(dissenting):
Before the law officer accepted the accused’s plea of guilty, he was informed by the accused that he had discussed the plea with his counsel who informed him what the Government had “to prove as to the elements of” the offenses and that he understood the Government’s burden of proof. The accused also informed the law officer that he did not want “any further advice.” In my opinion, the record here demonstrates, as it did in United States v Gremillion, 18 USCMA 568, 569, 40 CMR 280 (1969), that the accused “knew the elements of the offense”; it is also sufficient to demonstrate the providence and the volun-tariness of the accused’s plea of guilty. United States v Romero, 18 USCMA 578, 40 CMR 290 (1969); United States v Graan, 18 USCMA 586, 40 CMR 298 (1969). Consequently, I would affirm the decision of the United States Navy Court of Military Review.